Citation Nr: 1538295	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  07-36 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for a chronic sinus condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1976.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006, August 2006, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran testified before a Veterans Law Judge (VLJ) in a video conference hearing; a copy of the transcript is associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board.  

In a September 2010 Board Decision, the Board reopened the claims of service connection for a low back disability and bilateral hearing loss, and remanded the matters for additional development, along with the claim of service connection for a sinus condition.  

In August 2015, the Veteran testified before the undersigned VLJ in a video conference hearing; a copy of the transcript is associated with the claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disorder (de novo) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An unappealed September 1997 rating decision denied the claim of service connection for a psychiatric disorder; an unappealed July 2003 rating decision continued the denial, based on findings that no psychiatric disorder occurred in nor was caused by service.  

2.  Evidence received since the July 2003 rating decision denying service connection for a psychiatric disorder, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.   

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's low back disability, diagnosed as degenerative joint disease and degenerative disc disease of the lumbosacral spine, had its onset in service.  

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss had its onset in service.  

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's sinus condition, diagnosed as allergic rhinitis, had its onset in service.  


CONCLUSIONS OF LAW

1.  The September 1997 and July 2003 rating decisions denying service connection for a psychiatric disorder are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  Service connection for a low back disability, including degenerative joint disease and degenerative disc disease of the lumbosacral spine, is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

4.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

5.  Service connection for a sinus condition, including allergic rhinitis, is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder - New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.   

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a September 1997 rating decision denied service connection for a psychiatric disorder.  The Veteran did not appeal the September 1997 rating decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 1997 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  An unappealed July 2003 rating decision continued the denial of entitlement to service connection for a psychiatric disorder.  The July 2003 rating decision is also final.  The instant claim for service connection for a psychiatric disorder was received in August 2010.  

Since the September 1997 and July 2003 rating decisions, the Veteran has submitted additional evidence, including testimony that his psychiatric disorder is directly related to service, and secondary to his service-connected disabilities.  This evidence is new, in that it was not previously of record at the time of the September 1997 and July 2003 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a psychiatric disorder.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Low Back Disability Analysis

The Veteran has current diagnoses of degenerative joint disease and degenerative disc disease of the lumbosacral spine.  See, e.g., April 2007 VA examination; June 2008 lumbar spine MRI.  He contends that his low back disability is directly related to his active service, including a November 1974 back injury when the end of a grenade launcher hit his lower back.  See April 2007 VA examination.  The evidence of record includes the Veteran's service treatment records which document numerous complaints and treatment for lower back pain, and diagnoses of low back strain and sprain.  See, e.g., June 1973 record; April 1974 record; June 1975 record.  The evidence also includes an April 2007 VA examination wherein the examiner opined that the Veteran's low back disability was not attributed to the 1974 service-related injury as it most likely caused a lumbar contusion that eventually completely healed.  Such examination is inadequate as the opinion was limited to consideration of the reported 1974 injury, and did not include consideration of the numerous other documented lower back complaints during active service.  A January 2012 VA examination opined that the Veteran's low back disability was less likely as not in any way associated with his active service as there was no history of injury, trauma, or accidents to his back in service, noting that the Veteran worked as a carpenter and landscaper for over thirty years, which involves heavy lifting.  The Board finds this examination to also be inadequate as it appears to be based on an incomplete review of the claims file, and based on an inaccurate factual background.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  

The evidence of record also includes the Veteran's testimony in the July 2010 and August 2015 video conference hearings that his low back disability and associated symptomatology began during active service and continued after service.  In addition, at the August 2015 hearing, the Veteran testified that his employment in carpentry did not involve heavy lifting because he was not certified or skilled enough to do the work that would have involved heavy lifting, stating that his back problems began during service and pre-dated his work as a carpenter.  The Veteran has also submitted an August 2010 lay statement from an individual that was stationed at the same base as the Veteran with her husband, and she related that the Veteran's back pain began during service.  The Veteran is competent to report as to the onset and recurrence of his symptoms, and the Board finds his reports credible.  See Layno, 6 Vet. App. at 470.  Based on the competent and credible statements of the Veteran, and supporting lay statements, as well as documented complaints and treatment for the lower back during active service, the Board finds that his currently diagnosed degenerative joint disease and degenerative disc disease of the lumbosacral spine had their onset in service, and thus service connection is warranted.  

Bilateral Hearing Loss Analysis

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in the military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  

The Veteran's DD Form 214 shows that his military occupational specialty was rifleman.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  Notably, the Veteran has already established service connection for tinnitus.  In addition, the postservice medical evidence includes April 2007 and January 2012 VA audiology reports that diagnosed bilateral sensorineural hearing loss (SNHL) and found bilateral hearing loss under 38 C.F.R. § 3.385.  

The Board finds that the Veteran is competent to report observing bilateral hearing loss during and since service, and that his account and testimony of having bilateral hearing loss since that time is credible.  In light of his in-service acoustic trauma, credible history of bilateral hearing loss during and since service, a finding of bilateral hearing loss under 38 C.F.R. § 3.385 during the pendency of the claim, and supporting lay statements that the Veteran demonstrated hearing loss during active service, the Board finds that service connection for bilateral hearing loss is warranted.  To the extent August 2007 VA audiological addendum opinion, January 2012 VA audiological examination, and August 2012 VA audiological examination, opined that it was less likely as not that the Veteran's bilateral hearing loss was related to his military service, the Board finds such opinions to be of limited probative value as the opinions did not address the apparent threshold shift in the Veteran's hearing on service separation examination as compared to his service entrance examination, and did not consider the Veteran's competent ability to report observing bilateral hearing loss during and since service, and the opinions are therefore inadequate.  

Applying the benefit of the doubt doctrine, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

Sinus Condition Analysis

The Veteran has a current diagnosis of allergic rhinitis.  See, e.g., August 2012 VA examination.  He contends that his sinus disability and symptoms (i.e., drainage and congestion) is directly related to his active service, including having to wear a gas mask for a couple of weeks during an apparent toxin spray.  See July 2010 hearing.  The evidence of record includes the Veteran's service treatment records which document complaints and treatment for a runny nose, a cold, viral syndrome, and an upper respiratory infection.  See, e.g., October 1974 record; December 1974 record; July 1975 record.  The evidence also includes a January 2012 VA examination that opined that the Veteran's sinus condition was less likely as not a result of his service.  The evidence also includes an August 2012 VA examination that opined that it was less likely as not the Veteran has any ongoing chronic sinusitis that could be at least as likely as not related to his military service.  Such examination opinions are inadequate as the opinions did not consider the Veteran's competent report as to the onset of his sinus symptomatology, and limited the opinions to be sinusitis, and not the diagnosed allergic rhinitis.  

The evidence of record also includes the Veteran's testimony in the July 2010 and August 2015 video conference hearings that his sinus disability and associated symptomatology began during active service and continued after service.  In addition, at the July 2010 hearing, the Veteran testified that he treated his symptoms with over-the-counter medications.  The Veteran has also submitted an August 2010 lay statement from an individual that was stationed at the same base as the Veteran with her husband, and she related that the Veteran's sinus problems began during service.  The Veteran is competent to report as to the onset and recurrence of his symptoms, and the Board finds his reports credible.  See Layno, 6 Vet. App. at 470.  Based on the competent and credible statements of the Veteran, and supporting lay statements, as well as documented complaints and treatment for sinus problems during active service, the Board finds that his currently diagnosed allergic rhinitis had its onset in service, and thus service connection is warranted.  


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.  

Service connection for a low back disability, diagnosed as degenerative joint disease and degenerative disc disease of the lumbosacral spine, is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for a sinus condition, diagnosed as allergic rhinitis, is granted.  


REMAND

In regards to the Veteran's claim for service connection for a psychiatric disorder, the Veteran claims that his disorder is directly related to his active service, to include a crash or near-crash of the USS Iwo Jima with another ship, or alternatively, secondary to his service-connected disabilities.  See, e.g., August 2015 video conference hearing.  Notably, in June 2013, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated it was not able to verify the Veteran's reported stressor regarding the USS Iwo Jima as there was no evidence he was aboard the ship at the time of the reported stressor.  Nonetheless, the Veteran has also contended that his psychiatric disorder is secondary to his service-connected disabilities, and otherwise directly related to his active service.  The postservice evidence of record shows that as early as 1982, the Veteran was receiving treatment for depression and anxiety, and had complaints of nightmares and isolating himself from others, as well having expressed suicidal ideation.  See, e.g., August 1982 and September 1982 VA treatment records.  The evidence also shows a diagnosis of major depressive disorder, recurrent.  See June 2011 VA treatment record.  All potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Based on the above, the Veteran should be provided a medical examination to obtain a medical opinion as to the etiology of the Veteran's psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, any pertinent VA treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Finally, although the disorder claimed by the Veteran is not specifically recognized by VA as residuals of contaminated water at Camp Lejeune, North Carolina, see 38 U.S.C.A. § 1710 (West 2014), 38 C.F.R. § 17.400 (2015) (which recognizes neurobehavioral effects as a condition that might be related to exposure to enviormental toxins at Camp Lejeune), that does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran an appropriate notice letter addressing the information and evidence necessary to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310 for his psychiatric disorder.  

2. The RO should associate with the claims file updated VA treatment records.  

3. Upon completion of the above, afford the Veteran an appropriate VA examination regarding the nature and etiology of his psychiatric disorder.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

The examiner must identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  As to each diagnosis found to be present, examiner must opine as to whether it is at least as likely as not that any psychiatric disorder found had its onset in service.  In doing so, the examiner must state whether it is at least as likely as not that he has a neurobehavioral condition related to his service at Camp Lejeune.

The examiner must also provide an opinion(s) as to whether it is at least as likely as not, as to each psychiatric diagnosis found to be present, such disorder(s) were caused or aggravated by his service-connected disabilities.  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Then readjudicate the appeal, to include consideration under 38 U.S.C.A. § 1710 and 38 C.F.R. § 17.400.  If the benefit sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


